Title: From James Madison to Congress, 3 January 1810
From: Madison, James
To: Congress


January 3. 1810
The Act Authorizing a Detachment of one hundred thousand men from the Militia, will expire on the 30th. of Mar: next. It’s early revival is recommended, in order that timely steps may be taken for arrangements, such as the act contemplated.
Without interfering with the modifications rendered necessary by the defects, or the inefficacy of the laws restrictive of commerce and navigation, or with the policy of disallowing to foreign Armed Vessels, the use of our waters; it falls within my duty to recommend also, that in addition to the precautionary measure authorized by that Act, & to the regular troops, for completing the legal establishment of which enlistments are renewed, every necessary provision may be made for a Volunteer force of twenty thousand men, to be enlisted for a short period, and held in a state of Organization and readiness, for actual service, at the shortest warning.
I submit to the consideration of Congress, moreover, the expediency of such a classification & organization of the Militia, as will best ensure prompt & successive aids, from that source, adequate to emergenc[i]es, which may call for them.
It will rest with them also, to determine how far, further provision may be expedient, for putting into Actual service, if necessary, any part of the Naval Armament not now employed.
At a period presenting features in the conduct of foreign Powers towards the United States, which impose on them the necessity of precautionary measures involving expense, it is a happy consideration that such is the solid state of the public credit, that reliance may be justly placed, on any legal provision that may be made for resorting to it, in a convenient form, and to an adequate amount.
James Madison
